Citation Nr: 1756298	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a fracture of T-8.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board denied the Veteran's claim of entitlement to service connection for residuals of a fracture of T-8 in March 2016.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2017 Joint Motion for Remand (JMR), the Court vacated the Board's March 2016 decision and remanded this matter for further adjudication.

A personal hearing was conducted between the Veteran and undersigned in June 2015.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2017 JMR, the parties agreed that the Board relied on an inadequate November 2015 VA examination.  Specifically, the examiner did not provide an adequate rationale addressing whether the Veteran's degenerative disc disease (DDD) of the lower thoracic region was incurred in or aggravated by service.  The examiner also failed to address a July 2008 radiation report showing mild DDD in the lower thoracic region and an impression of mild degenerative changes of the thoracic spine.  As such, an addendum opinion should be obtained to address the issues raised in the May 2017 JMR.

For informational purposes only, the Board notes that service connection for degenerative joint disease of the lumbar spine has been established, that the Veteran is receiving a 20 percent rating under Diagnostic Code 5242, Degenerative arthritis of the spine, and that disabilities of the thoracolumbar spine are rated together not separately/individually.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the November 2015 examiner.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  The examiner should address the following:

Compression fracture of T-8

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran has had residuals of a T-8 fracture at any time since February 12, 2008?

b. If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability preexisted his entry into the military?

c. If so, is it at least as likely as not (50 percent probability or greater) that the disability underwent a chronic or permanent increase in severity during service?

d. If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability was not aggravated beyond the natural progress of the condition?

e. If the examiner finds that the disability did not preexist the Veteran's military service, is it at least as likely as not (50 percent probability or greater) that the disability had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service?

Thoracic spine DDD

a. Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran's DDD of the thoracic spine preexists his entry into the military?

b. If so, is it at least as likely as not (50 percent probability or greater) that the disability underwent a chronic or permanent increase in severity during service?

c. If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability was not aggravated beyond the natural progress of the condition?

d. If the examiner finds that the disability did not preexist the Veteran's military service, is it at least as likely as not (50 percent probability or greater) that the Veteran's DDD of the thoracic spine had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service?

The examiner must address the Veteran's pre-service and in-service injuries, the July 2008 radiation report containing a finding of mild DDD in the lower thoracic region and an impression of mild degenerative changes of the thoracic spine, and the July 2008 chest X-ray indicating vertebral compression.  The opinion should reflect that the Veteran's lay contentions and history have been considered by the examiner.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




